 1   Michael B. Shortnacy (SBN 277035)
     mshortnacy@kslaw.com
 2   Livia Kiser (CA SBN 285411)
     lkiser@kslaw.com
 3   KING & SPALDING LLP
     633 West Fifth Street
 4   Suite 1700
     Los Angeles, California 90071
 5   Telephone: (213) 443-4355
     Facsimile: (213) 443-4310
 6
     Andrew Chinsky (pro hac vice)
 7   KING & SPALDING LLP
     444 W. Lake Street
 8   Suite 1650
     Chicago, Illinois 60606
 9   Telephone: (312) 995-6333
     Facsimile: (312) 995-6330
10
     Attorneys for Defendant
11   AMERICAN HONDA MOTOR CO., INC.

12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                     SAN FRANCISCO DIVISION
15

16
     Lindsey Aberin, et al.,                    Case No. 3:16-cv-04384-JTS
17
                    Plaintiffs,
18                                              STIPULATION AND [PROPOSED]
            vs.                                 ORDER REGARDING AMENDED
19                                              SCHEDULE FOR EXPERT DISCOVERY
     American Honda Motor Co., Inc., et al.,    AND BRIEFING RELATED TO
20                                              PLAINTIFFS’ MOTION FOR CLASS
                    Defendants.                 CERTIFICATION
21

22

23

24

25

26

27

28

         STIPULATION AND [PROPOSED] ORDER REGARDING AMENDED SCHEDULE FOR EXPERT
        DISCOVERY AND BRIEFING RELATED TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
 1           Plaintiffs Lindsay and Jeff Aberin, Don Awtrey, Charles Burgess, John Kelly, Joy Matza,

 2   and Yun-Fe Lou (collectively, “Plaintiffs”) and Defendant American Honda Motor Co., Inc.

 3   (“AHM,” and with Plaintiffs, the “Parties”), by and through their respective counsel, hereby

 4   propose the following amended schedule to govern the litigation through completion of briefing

 5   related to Plaintiffs’ Motion for Class Certification. In support thereof, the Parties state as follows:

 6           1.      Pleadings closed on May 28, 2018, when AHM filed its Answer to Plaintiffs’ Third

 7   Amended Class Action Complaint (ECF No. 149). The Court subsequently entered an order setting

 8   the schedule for pretrial events through briefing related to Plaintiffs’ motion for class certification

 9   on February 28, 2019, based on a schedule proposed by the Parties, which set a June 14, 2019,

10   deadline for opening experts reports (ECF No. 182).

11           2.      During the case management conference held June 12, 2019, the Parties stipulated

12 to Plaintiffs having until June 28, 2019 to submit their opening expert reports. Plaintiffs advised

13 the Court that they anticipated having four experts (which was previously unknown to AHM), and

14 the Parties advised the Court that they would likely seek an amendment to the schedule to account

15   for the stipulated two-week extension.

16           3.      On June 28, 2019, Plaintiffs served reports from a proposed economic expert, a

17   proposed survey expert, and two proposed technical experts.

18           4.      On July 19, 2019, AHM sent Plaintiffs a proposed extension to the expert discovery

19   schedule.

20           5.      On July 30, 2019, Plaintiffs responded to AHM’s proposed extension and informed

21 AHM that they wanted to reserve the right to serve reply reports in response to AHM’s rebuttal

22 reports. AHM has no objection to Plaintiff’s request to serve reply reports, provided that sufficient

23 time is afforded for the Parties to take depositions of, potentially, eight (8) proposed expert

24 witnesses (four (4) for Plaintiffs, and up to four (4) for AHM), all of which will occur following

25 the deadline for Plaintiffs’ reply reports.

26           6.      After subtracting the two week extension already granted to Plaintiffs, the proposed

27 schedule below extends the Schedule of Pretrial Events approved by the Court on February 28,

28
          STIPULATION AND [PROPOSED] ORDER REGARDING AMENDED SCHEDULE FOR EXPERT
         DISCOVERY AND BRIEFING RELATED TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
 1   2019, by approximately three months, in order to: (a) provide AHM sufficient time to prepare up

 2   to four rebuttal reports; (b) provide Plaintiffs an opportunity to prepare up to four reply reports;

 3   (c) provide both Parties adequate time to prepare for and depose up to eight proposed expert

 4   witnesses; and (d) account for Thanksgiving and the winter holidays.

 5          7.      The Parties respectfully submit that this adjustment is warranted due to the

 6   extension already granted to Plaintiffs (ECF No. 192), the number expert reports that will be

 7   served, and the related need to conduct eight expert depositions. Two of AHM’s experts also have

 8   prior work engagements that prevent them from being to work on this matter until late August.

 9          8.      The Parties have also discussed whether, in the interest of efficiency and possible

10   resolution, it makes to hold an ADR session in advance of briefing on class certification.

11   Contemporaneously with this Stipulation, the Parties are filing a Fifth Amended Stipulation and

12   [Proposed] Order extending the deadline to hold a private ADR session to January 31, 2020. The

13   extension requested herein by the Parties will afford the Parties sufficient time to hold such an

14   ADR session if they agree that such a session would be beneficial at that time.

15          9.      As neither Party wishes the other to suffer prejudice as a result of not being able to

16   address the issues on the merits, for good cause shown, the Parties respectfully request that the

17   following amended schedule be approved by the Court:
                   Event                     Current Date                        Proposed Date
18
        Opening Expert Reports            June 28, 2019                   n/a
19
        Defendant’s Rebuttal Reports      September 13, 2019              October 25, 2019
20      Plaintiff’s Reply Reports         n/a                             November 15, 2019
21      Close of Expert Discovery         October 4, 2019                 January 10, 2020
        Motion for Class Certification    October 25, 2019                February 7, 2020
22
        Class Certification Opposition    December 6, 2019                March 13, 2020
23      Class Certification Reply         January 10, 2020                April 10, 2020
24          10.     Finally, the Parties anticipate that any Daubert motions will be submitted by AHM
25   with their Class Certification Opposition and by Plaintiffs with their Class Certification Reply.
26   Oppositions to such motions, if any are filed, will be due within four weeks, with any replies in
27   further support due within three weeks thereafter.
28
         STIPULATION AND [PROPOSED] ORDER REGARDING AMENDED SCHEDULE FOR EXPERT
        DISCOVERY AND BRIEFING RELATED TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
 1          WHEREFORE, the Parties respectfully request the Court enter the revised schedule as set

 2   forth above. The Parties respectfully request such other, further relief this Court deems proper.

 3
     DATED: August 8, 2019                         Respectfully Submitted,
 4
     KING & SPALDING LLP                           SEEGER WEISS LLP
 5
   By: /s/ Liva M. Kiser                           By: /s/ Christopher A. Seeger
 6 Livia M. Kiser (SBN 285411)                     Christopher A. Seeger, Admitted Pro Hac Vice
   Email: lkiser@kslaw.com                         Email: cseeger@seegerweiss.com
 7 KING & SPALDING LLP                             Stephen A. Weiss, Admitted Pro Hac Vice
   444 West Lake Street, Suite 1650                Email: sweiss@seegerweiss.com
 8 Chicago, IL 60606                               Scott Alan George, Admitted Pro Hac Vice
   Tel: (312) 995-6333                             Email: sgeorge@seegerweiss.com
 9 Facsimile: 312 995 6330                         55 Challenger Road, 6th Fl.
                                                   Ridgefield Park, New Jersey 07660
10 Counsel for American Honda Motor                Telephone: (212) 584-0700
   Co., Inc.                                       Facsimile: (212) 584-0799
11
                                                   James E. Cecchi, Admitted Pro Hac Vice
12                                                 Email: jcecchi@carellabyrne.com
                                                   CARELLA, BYRNE, CECCHI, OLSTEIN,
13                                                  BRODY & AGNELLO, P.C.
                                                   5 Becker Farm Road
14                                                 Roseland, New Jersey 07068
                                                   Telephone: (973) 994-1700
15                                                 Facsimile: (973) 994-1744
16                                                 Counsel for Plaintiffs and the Proposed Classes
17

18

19

20

21

22

23

24

25

26

27

28
         STIPULATION AND [PROPOSED] ORDER REGARDING AMENDED SCHEDULE FOR EXPERT
        DISCOVERY AND BRIEFING RELATED TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
 1                                       [PROPOSED] ORDER

 2          IT IS ORDERED that the Amended Schedule for Expert Discovery and Briefing Related

 3   to Plaintiffs’ Motion for Class Certification, filed with the Court on July 16, 2019, is APPROVED.

 4

 5   DATED: August 13, 2019

 6                                                       TIGAR, J.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
         STIPULATION AND [PROPOSED] ORDER REGARDING AMENDED SCHEDULE FOR EXPERT
        DISCOVERY AND BRIEFING RELATED TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
